OPINION OF THE COURT
PER CURIAM:
Appellant alleges a violation of the rule of United States v. McOmber, 24 U.S.C.M.A. 207, 51 C.M.R. 452, 1 M.J. 380 (1976). In the Court’s own language, the rule was announced that “ . . once an investigator is on notice that an attorney has undertaken to represent an individual in a military criminal investigation, further questioning of the accused without affording counsel reasonable opportunity to be *571present renders any statement obtained involuntary under Article 31(d) of the Uniform Code.” 24 U.S.C.M.A. at 209, 51 C.M.R. at 454,1 M.J. at 383. Also at issue is the prospectivity of McOmber and the problem of carry-over taint to unrelated charges. See United States v. Lowry, 25 U.S.C.M.A. 85, 54 C.M.R. 85, 2 M.J. 55 (1976). Because of our disposition of the primary issue, we need not discuss those latter questions.
The facts at issue are not in dispute as they were adduced at trial solely through the testimony of the CID agent and the questions by the civilian defense counsel. The Government sought to introduce appellant’s statements after establishing through the agent’s testimony that appellant had received proper warnings under Article 31, UCMJ, 10 U.S.C. § 831, and executed a knowing and intelligent waiver. Upon cross-examination, the following circumstances surrounding the statements were elicited. Appellant was released to the military by civilian authorities in a neighboring state after they had determined that his detention was unwarranted in matters unrelated to the present offenses. After he arrived at the CID office, appellant was placed in a room for interrogation. Outside the room, unknown to appellant, a civilian attorney who later represented him at trial was waiting. That attorney had inquired about appellant and was informed that he was in the next room. He then indicated1 that he represented appellant on some other matters and considered himself counsel for appellant generally and requested to speak with him; the request was denied. During the ensuing interrogation, appellant provided information that led ultimately to his confession. After cross-examination, counsel objected to the admission of the statement and continued his objections to subsequent evidence “tainted” by the statement. The objection was that “ . . . the right to counsel was not sufficiently explained .to Mr. Turner; the fact that I, personally, was right outside the door available immediately to act as counsel for him [sic]. And I feel that it is certainly arguable that had Mr. Turner been advised of the fact, he would have asked for me to be present, and had that been the case I would have advised him not to make any confession to anything at all.”
We find no violation of McOmber’s rule as we do not see that the lawyer-client relationship between appellant and counsel had at that time been established for the military criminal investigation at issue. The thrust of McOmber is to prevent surreptitious interrogations by the military in which an accused is persuaded to waive the presence of his counsel.
The Court of Military Appeals’ concern was over an attorney once appointed or retained. McOmber and its predecessor cases United States v. Johnson, 20 U.S.C.M.A. 320, 43 C.M.R. 160 (1971); United States v. Flack, 20 U.S.C.M.A. 201, 43 C.M.R. 41 (1970); and United States v. Estep, 19 U.S.C.M.A. 201, 41 C.M.R. 201 (1970) involved interrogations when there was a counsel and in all but the last, the right was invoked and ignored by the agents. In Estep, the rights were waived; interestingly enough the Court expressed doubt as to the existence of a lawyer-client relationship where counsel had been appointed for a limited purpose in the same matter. Resolution of the issue by assuming the relationship avoided reaching that question.
Here, we have no evidence of record that appellant believed himself to be represented by counsel. At best, we have only the preceding colloquy during cross-examination in which it was established that counsel indicated to the agent he represented appellant. We do not have the truth of the matter so stated,2 only the fact that it was said. Evidence of the existence of the relationship is the particular province of coun*572sel and appellant; neither testified. We, therefore, do not believe that it was established that the relationship existed. We find as a matter of fact that counsel was not at the CID office representing appellant in the matters under investigation. Hence, the MeOmber rule should not be invoked.
In addition to consideration of appellant’s misplaced reliance on MeOmber we have also considered the position set forth in the dissent. Basically, the dissent proceeds from a finding of an attorney-client relationship which relationship gave the attorney the right to assert the appellant’s Fifth and Sixth Amendment rights to counsel. As asserted above, we do not consider that the record supports the finding of such a relationship at that time with respect to the offense then under investigation. Without such a relationship, no right of assertion of counsel rights rest in an attorney absent a request by an accused. The cases are now legion where such rights are asserted by an accused or suspect.
The next question posed, although not answered, by the dissent is whether the appellant could make a knowing and intelligent waiver of his right to counsel unaware that a lawyer was in the next room asking to see him. The rights warning given the appellant was adequate in every respect and there is no complained of deficiency. There is no evidence of pressure, trickery or fraud in the obtaining of the waiver. The question then is whether the suspect is entitled to know the physical whereabouts of an attorney at the time he is given the warning or how long it may take to get an attorney to the interrogation if he so desires. We think not, and do not believe such knowledge is essential to the issue of voluntariness. What then if an attorney already retained by the suspect for another matter is fortuitously present at the same place when the warning is given? While the practical answer may be to tell him of the situation and let him decide whether or not to see the attorney and retain him for this matter also, this is not a basis upon which we may decide this case. However, it must be recognized that this practical solution cannot be overlooked without risk. We are satisfied from the facts of the instant case that there was no wrongdoing on the part of the Government with respect to obtaining the statement and that all of appellant’s legal rights were accorded him.
Accordingly, the findings of guilty and the sentence are affirmed.

. This is related through narrative questions by counsel and affirmative responses by the agent.


. The exchange would have been sufficient to establish notice of the lawyer-client relationship to the agent; it goes without saying, however, that there can be no notice where there is no relationship.